 Case 6:18-cv-01779-GAP-KRS Document 8 Filed 11/19/18 Page 1 of 3 PageID 93



                       IN THE UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

                                                Civil Action No. 6:18-cv-1779-ORL-31-KRS

TIFFANY TOTH GRAY; ALYSSA
NOBRIGA; CARISSA ROSARIO;
HEATHER RAE YOUNG; KIMBERLY
COZZENS; LINA POSADA; JAIME
EDMONDSON LONGORIA; LUCY
PINDER; and CLAUDIA SAMPEDRO,

       Plaintiffs,
v.

FLORIDA BEVERAGE CORPORATION
d/b/a RACHEL’S NORTH MEN’S CLUB
AND STEAKHOUSE d/b/a RACHEL’S
NORTH d/b/a RACHEL’S CASSELBERRY,

      Defendant.
_______________________________________/

UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO PLAINTIFFS’
                         COMPLAINT

       FLORIDA BEVERAGE CORPORATION d/b/a RACHEL’S NORTH MEN’S CLUB

AND STEAKHOUSE d/b/a RACHEL’S NORTH d/b/a RACHEL’S CASSELBERRY, and

hereby serves its Unopposed Motion for Extension of Time To Respond to Plaintiffs’ Complaint,

as follows:

       1.      The undersigned’s law firm was just retained in this matter to represent the

Defendant, and a response to the Complaint is presently due by today, November 19, 2018.

       2.      The Complaint contains multiple counts seeking relief under both Florida and

federal law on behalf of multiple Plaintiffs.

       3.      The undersigned will require additional time to analyze Plaintiffs’ allegations and

formulate a responsive pleading, especially in light of the upcoming Thanksgiving holiday. The
 Case 6:18-cv-01779-GAP-KRS Document 8 Filed 11/19/18 Page 2 of 3 PageID 94



undersigned would therefore respectfully move for a two week extension up through and

including December 3, 2018 within which to file a responsive pleading to Plaintiffs’ Complaint.

       4.      Plaintiffs’ counsel has expressed that they have no opposition to the relief

requested in this motion.

                              MEMORANDUM OF LAW

       Pursuant to Federal Rule of Civil Procedure 6(b), this Court may, for good cause shown,

expand filing deadlines. “[T]he district court has broad discretion to expand filing deadlines

under Fed. R. Civ. P. 6(b).” Jones v. Central Bank, 161 F.3d 311, 313 n.1 (5th Cir. 1998) (citing

Hetzel v. Bethlehem Steel Corp., 50 F.3d 360, 367 (5th Cir. 1995)).

       WHEREFORE,           Defendant,    FLORIDA       BEVERAGE         CORPORATION          d/b/a

RACHEL’S NORTH MEN’S CLUB AND STEAKHOUSE d/b/a RACHEL’S NORTH d/b/a

RACHEL’S CASSELBERRY, respectfully requests that the Court grant this Unopposed Motion

for Extension of Time to Respond to Plaintiffs’ Complaint, and enter an order providing

Defendant with an extension of time up to and including December 3, 2018 by which to file its

responsive pleading.

                       CERTIFICATE OF GOOD FAITH CONFERENCE

       Pursuant to Local Rule 3.01(g), I hereby certify that counsel for the movant has conferred

with counsel for all opposing parties and is authorized to represent that this motion is unopposed.


Dated: November 19, 2018.


                                                Respectfully Submitted,

                                                /s/ Andrew S. Connell, Jr.____
                                                Andrew S. Connell, Jr., Esquire
                                                Florida Bar No.: 038430
                                                Litchfield Cavo, LLP
                                                600 Corporate Drive Suite 600
 Case 6:18-cv-01779-GAP-KRS Document 8 Filed 11/19/18 Page 3 of 3 PageID 95



                                               Ft. Lauderdale, FL 33334
                                               954/689-3000 | Fax: 954/689-3001
                                               Connell@litchfieldcavo.com
                                               Deatley@litchfieldcavo.com


                                 CERTIFICATE OF SERVICE

       WE HEREBY CERTIFY that on this 19th day of November, 2018, we electronically filed

the foregoing with the Clerk of the Courts using CM/ECF. I also certify that the foregoing

document is being served this date on all counsel of record on the attached Service List in the

manner specified, either via transmission of Notices of Electronic Filing generated by CM/ECF

or in some other authorized manner for those counsel or parties who are not authorized to receive

electronically Notices of Electronic Filing.



                                                /s/ Andrew S. Connell, Jr.
                                                Andrew S. Connell, Jr.



                                         SERVICE LIST

Ludmila Khomiak, Esq.
THE CASAS LAW FIRM, P.C.
mila@casaslawfirm.com
Brickell Bayview Center
80 S. W. 8th Street, Suite 2000
Miami, FL 33130
Phone: (786) 671-3244
Fax: (786) 671-3243
Attorney for Plaintiffs
